DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
This application is in condition for allowance except for the presence of claims 17-20 directed to species non-elected without traverse.  Accordingly, claims 17-20 have been cancelled.

Allowable Subject Matter
Claims 1-16 are allowed.
The following is an examiner’s statement of reasons for allowance.
Regarding claim 1, the closest prior art of record, Yasin and Noro, alone of in combination, does not disclose claim limitation: “the first antenna element wrapping helically around the side wall, the second antenna element having a second feed line and a second antenna line extending from the second feed line, the second feed line extending along the second extension, the second antenna line wrapping helically around the side wall; a first clip terminal coupled to the first extension being electrically coupled to the first feed line, the first clip terminal having a first terminating end configured to be electrically terminated to a first host conductor; and a second clip terminal coupled to the second extension being electrically coupled to the second feed line, the second clip terminal having a second terminating end configured to be electrically terminated to a second host conductor.”
Claims 2-16 are allowed as depending on claim 1. 
Closest Prior Art:
The closest prior art of record are Yasin et al. (US 2019/0006733A1) and Noro (US 2003/0020670 A1).
Yasin et al. (US 2019/0006733A1) discloses in Figs.4-6 a helical antenna with clips (148, 140) to electrically connect the circuit board and antenna ([0046]) but does not disclose “a second clip terminal coupled to the second extension being electrically coupled to the second feed line, the second clip terminal having a second terminating end configured to be electrically terminated to a second host conductor” or a “the antenna having a film supporting a first antenna element and a second antenna element.”
Noro (US 2003/0020670 A1) disclose in Fig. 1 and 5 antenna carrier having a cylindrical body the antenna having a film (abstract: insulating film) supporting a first antenna element and a second antenna element with an antenna carrier with antenna element wrapping helically around the side wall (2 antenna pattern) but does not disclose “second feed line and a second antenna line extending from the second feed line, the second feed line extending along the second extension”  and “first clip terminal coupled to the first extension being electrically coupled to the first feed line, the first clip terminal having a first terminating end configured to be electrically terminated to a first host conductor; and a second clip terminal coupled to the second extension being electrically coupled to the second feed line, the second clip terminal having a second terminating end configured to be electrically terminated to a second host conductor.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY X YANG whose telephone number is (571)270-5498. The examiner can normally be reached Monday-Friday,9am-6pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Taningco can be reached on (571)272-8048. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMY X YANG/Examiner, Art Unit 2844                                                                                                                                                                                                        
/ALEXANDER H TANINGCO/Supervisory Patent Examiner, Art Unit 2844